Citation Nr: 0510082	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 4, 
2002 for the award of pension with aid and attendance 
allowance. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1945 until March 1947.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's claim for pension with aid and attendance 
allowance is reasonably shown to have been received by VA on 
August 30, 2002. 


CONCLUSION OF LAW

An effective date of August 30, 2002 for the award of pension 
with aid and attendance allowance is warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a full grant of 
the claim being addressed, the appellant is not prejudiced by 
Board review at this point, and there is no need to belabor 
the impact of the VCAA on this claim.  


II.  Factual Background

An October 1, 2002 letter from the Houston RO to the veteran 
advised him, " We made a decision on your claim dated August 
30, 2002."  The letter went on to advise the veteran that he 
was being awarded VA pension benefits with an aid and 
attendance allowance, effective October 1, 2002.  Payment was 
deferred pending an incompetency determination.  The letter 
was attached to a September 30, 2002 rating decision which 
discussed incompetency, but did not address the matter of 
pension benefits   (An October 10, 2002 rating decision 
reflects (without discussion) the pension award, but not the 
aid and attendance determination.  The veteran, through his 
representative, has appealed the effective date assigned, 
arguing that as the claim was submitted on August 2002, the 
effective date of payment should be September 1, 2002.  

The record includes a VA pension application on the veteran's 
behalf, date stamped received by the veteran's 
representative's office in Houston on September 3, 2002, and 
received by the Houston RO on September 4, 2002.  A cover 
letter received with the application is dated August 30, 
2002, but date stamped received by the San Antonio VA Service 
Center on August 6, 2002.  

A chart date stamped August 30, 2002 at the San Antonio 
Veterans Service Center reflects that claims submitted by the 
veteran's representative on that day included a claim by the 
veteran who is the appellant herein.  A second date stamp on 
this document shows it was received at the Houston RO on 
September 6, 2002.  

III.  Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C. 5101(a); 38 C.F.R. § 3.151(a).  Additionally, any 
communication indicating an intent to apply for VA benefits 
may be considered an informal claim as long as it identifies 
the benefit sought.  38 C.F.R. § 3.155 (a).   If the 
appropriate formal application for the benefit sought is 
filed within one year of the informal claim, the application 
will be considered filed as of the date of the receipt of the 
informal claim.  Id.

The effective date for disability pension claims received on 
or after October 1, 1984 is the date of VA receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(1).

"Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c), payment of 
monetary benefits based on original, reopened or increased 
awards of compensation, pension, dependency and indemnity 
compensation . . . may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective."  38 C.F.R. § 3.31. 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

What is at stake in this appeal is one additional month of 
special monthly pension benefit.  The RO has granted the 
benefit effective October 1, 2002 based on a finding the 
veteran's claim was received September 4, 2002.  His 
representative argues that the payments should begin 
effective September 1, 2002, because the claim was submitted 
to VA on August 30, 2002.  The representative explains that 
the claim was hand-carried to the San Antonio VA office, 
where it was recorded as received, on August 30, 2002, then 
was mailed to the veteran's representative's office in 
Houston for forwarding to the RO, where it was date stamped 
received on September 4, 2002.  

The Board finds the argument by the veteran's representative 
not only plausible, but also not inconsistent with the 
evidentiary record.  Particularly significant in this regard 
is the listing of claims (including the instant veteran's) 
submitted by the veteran's representative in San Antonio and 
date stamped received by the San Antonio VA service Center on 
August 30, 2002.  The record provides no reason to doubt the 
authenticity of the San Antonio VA service center date stamp.  
Also significant is the fact that in their October 1, 2002 
letter to the veteran informing him a determination was made 
to award him pension with aid and attendance special monthly 
pension benefits, the RO acknowledged that the claim was 
received on August 30, 2002.  

August 30 2002 was the Friday before Labor Day weekend that 
year.  As it appears that claims submitted in San Antonio are 
indeed forwarded for processing in Houston, it is entirely 
plausible and consistent with the record that a claim 
forwarded from San Antonio date-stamped September 4 2002 (a 
Wednesday after Labor Day) in Houston would have been 
received in San Antonio for forwarding to Houston on the 
preceding Friday, August 30, 2002.  

In light of the foregoing, the Board finds that it is 
reasonably shown that the veteran's claim for VA pension 
benefits was received by VA on August 30, 2002, entitling him 
payment of the award based on such claim from the first day 
of the month following the month when the claim was received, 
September 1, 2002.  


ORDER

An effective date of August 30, 2002 for the award of pension 
with aid and attendance allowance (with payment beginning 
September 1, 2002) is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


